Citation Nr: 0333638	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including consideration as possible undiagnosed illness due 
to Gulf War service.

2.  Entitlement to service connection for memory loss, 
including consideration as possible undiagnosed illness due 
to Gulf War service.

3.  Entitlement to service connection for difficulty with 
concentration, including consideration as possible 
undiagnosed illness due to Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a skin disability, 
memory loss, and difficulty with 
concentration during the period from 1999 
to the present.  Obtain records from each 
health care provider the veteran 
identifies and associate them with the 
claims folder. 

2.  After the completion of the 
development requested in paragraph number 
1, make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded the following 
examination(s):  an examination of the 
skin to determine the nature and etiology 
of the veteran's skin disability.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
sent to the examiner for review.  After 
completion of the examination and review 
of the medical history contained in the 
claims folder, the examiner should 
attempt to express the following 
opinions: 1) Does the veteran currently 
have a chronic skin disability?  If so, 
what is the diagnosis of this disability?  
2) If the veteran is found to have a 
chronic skin disability, please note the 
diagnoses of August 1999 VA skin 
examination and the findings of the 
September 1999 skin biopsy, and compare 
to the diagnoses contained in the service 
medical records dated from December 1996 
to February 1997.  Then, opine if it is 
as likely as not that the veteran's 
current skin disability(ies) is the same 
as the disability(ies) for which he was 
treated during active service?  The 
reasons and bases for all opinions should 
be included in a typewritten examination 
report.  

3.  After the completion of the 
development requested in paragraph number 
1, make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded the following 
examination(s):  a neurological 
examination and an examination for mental 
disorders to show the nature and etiology 
of the veteran's claimed memory loss and 
difficulty with concentration.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
sent to the examiner(s) for review.  The 
September 1999 VA diagnosis of dementia, 
as well as the July 1999 private opinion 
of a possible relationship to toxic 
exposure in the Persian Gulf should be 
noted.  After completion of the 
examination and review of the claims 
folder, the examiners for each 
examination should attempt to express the 
following opinions: 1) Does the veteran 
continue to have objective evidence of 
memory loss and difficulty with 
concentration?  2) If the answer to (1) 
is "yes" for one or both complaints, 
are this memory loss and/or difficulty 
with concentration the result of a known 
disability, i.e., a disability for which 
there is a diagnosis?  If so, what is 
this diagnosis?  3) If the veteran's 
memory loss and/or difficulty with 
concentration is the result of a known 
diagnosis, is it as likely as not that 
this disability has developed due to 
active service?  The reasons and bases 
for all opinions should be included in a 
typewritten report.  If there is a 
discrepancy between the opinion of the 
neurologist and the opinion of the 
examiner for mental disorders, these two 
examiners should be requested to attempt 
to reconcile their opinions. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


